Citation Nr: 1208616	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this decision the RO denied reopening the Veteran's claim for service connection for bilateral hearing loss on the basis that no new and material evidence had been submitted.  In August 2010, the Veteran testified at the RO before a Veterans Law Judge.  In a February 2011 Board decision, the Board found that new and material evidence had been submitted and reopened the claim for service connection for bilateral hearing loss, remanding for additional development the underlying claim for service connection.  The reason for the remand was to afford the Veteran a new VA audiological examination.  The examination was conducted in March 2011.  Thus, while the directive's of the Board's February 2011 remand have been substantially complied with by way of the March 2011 VA examination, see Stegall v. West, 11 Vet. App. 268 (1998), the Board finds for the reasons below that the examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In light of the fact that the Veterans Law Judge who conducted the August 2010 Board hearing is no longer at the Board and in consideration of the law which requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was offered the opportunity to testify at a second Board hearing pursuant to the directives of a November 2011 Board remand.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In December 2011, the Veteran testified at Board hearing before the undersigned Veterans Law Judge thereby satisfying the directives of the November 2011 Board remand.  See Stegall v West, 11 Vet. App. 268 (1998).  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a present bilateral hearing loss disability due to noise exposure in service.  He reports that he served as a tank crewman in service and was exposed to noise from tanks as well as mortars and automatic weapons.  He also reports that he was told by a Navy doctor at his discharge examination in 1972 that he had significant hearing loss due to serving as a mortar man and tank crew member.  

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2011), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. Id.  

If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes an increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded, however, if the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

A review of the Veteran's service treatment records in this case show that he had a hearing loss disability as defined by VA in the right and left ears at his October 1970 enlistment examination.  Audiometer findings are noted on the examination report in American Standards Association (ASA) units as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
40
LEFT
15
15
20
20
25

Because the audiometer findings above are in ASA units, they must be converted from ASA units to International Standard Organization (ISO) units.  In this regard, before November 1, 1967, audiometric results were reported by the military in standards set forth by the ASA.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American national Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  In this case, the Veteran's October 1970 enlistment examination report specifically notes that the audiometer was in ASA units.  Therefore, in order to facilitate data comparison, ASA standards converted to ISO-ANSI standards require the following additions to audiological results:  15 at 500 Hertz (Hz); 10 at 1000 Hz ; 10 at 2000Hz; 10 at 3000 Hz; and 5 at 4000 Hz.  Accordingly, the following findings are shown in December 1970 after being converted to ISO units:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
45
LEFT
30
25
30
30
30

Under 38 C.F.R. § 3.385, hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

In this case, after being converted to ISO units, the right ear shows a 45 decibel loss at 4000 Hz and the left ear shows a 30 decibel loss at 500, 2000, 3000 and 4000 Hz.  Thus, these findings satisfy VA's definition of hearing loss impairment under 38 C.F.R. § 3.385.  Because a hearing disability was "noted" at the time of the Veteran's initial entry into service, the presumption of soundness is inapplicable.

In the remand portion of the Board's February 2011 decision/remand, the Board conceded that it was highly probable that the Veteran was exposed to hazardous noise in service in light of his service duty as a tank crewman, See Fast Letter 10-35; Duty MOS Noise Exposure Listing, and went on to remand the matter to obtain a medical opinion addressing a possible nexus between the Veteran's inservice noise exposure and hearing loss disability.  In March 2011, the Veteran was afforded a VA examination.  While the March 2011 VA examiner noted that the Veteran's enlistment examination report of October 1970 revealed a mild high frequency hearing loss by VA criteria (in the right ear only), he went on to offer a negative nexus opinion on a direct basis.  However, he did not address this claim on an aggravation basis; that is, he did not opine as to whether the Veteran's pre-existing bilateral hearing loss disability underwent an increase in disability beyond the natural progress of the disease.  38 C.F.R. § 3.306(a).  Accordingly, the March 2011 VA examination report is inadequate for rating purposes and the Veteran must be afforded a new VA audiological examination.  38 U.S.C.A. § 5103A (d); Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine whether the pre-existing bilateral hearing loss disability was aggravated by service.  The Veteran's claims file should be made available to the examiner.  In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress of the disease. 

2.  Thereafter, the claims file should be adjudicated.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


